Exhibit 10.3

 





REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of March , 2017,
between Ameri Holdings, Inc., a Delaware corporation (the “Company”), and [NAME]
(the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Company and the Purchaser have entered into a Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”) pursuant to which,
among other things, the Company has on or about the date hereof issued an 8%
Convertible Unsecured Promissory Note due March , 2020 (the “Note”), which is
convertible into shares (the “Conversion Shares”) of the Company’s Common Stock,
par value $0.01 per share (“Common Stock”), subject to the terms and conditions
set forth therein;

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Purchase Agreement and
this Agreement, the Company and the Purchaser agree as follows:

1.           Certain Definitions. Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Purchase
Agreement or the Note. As used in this Agreement, the following terms shall have
the following respective meanings:

“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Purchase Agreement.

“Commission” or “SEC” shall mean the U.S. Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

“Holder” and “Holders” shall include the Purchaser and any permitted transferee
or transferees of Registrable Securities (as defined below) and/or the Note
which have not been sold to the public to whom the registration rights conferred
by this Agreement have been transferred in compliance with this Agreement and
the Purchase Agreement; provided that neither such person nor any affiliate of
such person is registered as a broker or dealer under Section 15(a) of the
Securities Exchange Act of 1934, as amended, or a member of the Financial
Industry Regulatory Authority.

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” shall mean: (i) the Conversion Shares or other
securities issued or issuable to each Holder or its permitted transferee or
designee (a) upon the conversion of the Note, or (b) upon any distribution with
respect to, any exchange for or any replacement of such Note, or (c) upon any
conversion, exercise or exchange of any securities issued in connection with any
such distribution, exchange or replacement; (ii) securities issued or issuable
upon any stock split, stock dividend, recapitalization or similar event with
respect to the foregoing; and (iii) any other security issued as a dividend or
other distribution with respect to, in exchange, for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at such time as they have been sold
under a Registration Statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold without the need
for current public information or other restriction by the Purchaser pursuant to
Rule 144.

   

 



“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).

“Registration Statement” shall mean the Piggyback Registration Statement
described in Section 2(a) herein.

“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for the Holder not included within “Registration Expenses”.

2.           Piggyback Registration Requirements. The Company shall use its
commercially reasonable efforts to effect the piggyback registration of the
Registrable Securities (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as would permit or
facilitate the sale or distribution of all the Registrable Securities in the
manner (including manner of sale) and in all states reasonably requested by the
Holder in accordance with the following:

 2 

 



(a)     If at any time after the Closing Date the Company proposes to register
the offer and sale of any shares of its Common Stock under the Securities Act
(other than a registration (A) in connection with an uplisting of the Company’s
Common Stock to a national stock exchange, (B) pursuant to a registration
statement on Form S-8 (or other registration solely relating to an offering or
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit arrangement), (C) pursuant to a registration
statement on Form S-4 (or similar form that relates to a transaction subject to
Rule 145 under the Securities Act or any successor rule thereto), or (D) in
connection with any dividend or distribution reinvestment or similar plan),
whether for its own account or for the account of one or more stockholders of
the Company and the form of Registration Statement (a “Piggyback Registration
Statement”) to be used may be used for any registration of securities of the
Company, the Company shall give prompt written notice (in any event no later
than 15 days prior to the filing of such registration statement) to the holder
of the Registrable Securities of its intention to effect such a registration
and, shall include in such Registration Statement all Registrable Securities
with respect to which the Company has received written requests for inclusion
from the holders of Registrable Securities within 10 days after the Company’s
notice has been given to each such holder. The Company may postpone or withdraw
the filing or the effectiveness of a Piggyback Registration Statement at any
time in its sole discretion. Each holder of Registrable Securities shall furnish
to the Company or the underwriter(s) (if any) in respect of the offering
pursuant to the subject Registration Statement, as applicable, such information
regarding the Holder and the distribution proposed by it as the Company may
reasonably request in connection with any registration or offering referred to
in this Section. Each holder of Registrable Securities shall cooperate as
reasonably requested by the Company in connection with the preparation of the
Registration Statement with respect to such registration, and for so long as the
Company is obligated to file and keep effective such Registration Statement,
shall provide to the Company, in writing, for use in the Registration Statement,
all such information regarding the holder of Registrable Securities of and its
plan of distribution of shares of Common Stock included in such Registration
Statement as may be reasonably necessary to enable the Company to prepare such
Registration Statement, to maintain the currency and effectiveness thereof and
otherwise to comply with all applicable requirements of law in connection
therewith. Notwithstanding anything to the contrary in this Section, if a
piggyback registration is initiated as a primary underwritten offering on behalf
of the Company and the managing underwriter advises the Company and the holders
of Registrable Securities (if any holders of Registrable Securities have elected
to include Registrable Securities in such piggyback registration) in writing
that in its reasonable and good faith opinion the number of shares of Common
Stock proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering, the
Company shall include in such registration or takedown (i) first, the shares of
Common Stock that the Company proposes to sell; (ii) second, the shares of
Common Stock requested to be included therein by holders of Registrable
Securities, allocated pro rata among all such holders on the basis of the number
of Registrable Securities owned by each such holder or in such manner as they
may otherwise agree; and (iii) third, the shares of Common Stock requested to be
included therein by holders of Common Stock other than holders of Registrable
Securities, allocated among such holders in such manner as they may agree.

(b)     The Company’s commercially reasonable efforts to effect the piggyback
registration of the Registrable Securities shall include, without limitation,
the following:

          (i)       Cause such Registration Statement and other filings to be
declared effective as soon as commercially reasonably possible.

          (ii)       Prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Act with respect to the disposition of all securities covered
by such Registration Statement and notify the Holders of the filing and
effectiveness of such Registration Statement and any amendments or supplements.

 3 

 



          (iii)       Furnish to each Holder that has Registrable Securities
included in the Registration Statement such numbers of copies of a current
prospectus conforming with the requirements of the Act, copies of the
Registration Statement, any amendment or supplement thereto and any documents
incorporated by reference therein and such other documents as such Holder may
reasonably require in order to facilitate the disposition of Registrable
Securities owned by such Holder.

          (iv)       Register and qualify the securities covered by such
Registration Statement under the securities or “Blue Sky” laws of all domestic
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

          (v)       Notify promptly each Holder that has Registrable Securities
included in the Registration Statement of the happening of any event (but not
the substance or details of any such event) of which the Company has knowledge
as a result of which the prospectus (including any supplements thereto or
thereof) included in such Registration Statement, as then in effect, includes an
untrue statement of material fact or omits to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (each an “Event”), and use its best
efforts to promptly update and/or correct such prospectus. Each Holder will hold
in confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.

          (vi)       Notify each Holder of the issuance by the SEC or any state
securities commission or agency of any stop order suspending the effectiveness
of the Registration Statement or the threat or initiation of any proceedings for
that purpose. The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.

          (vii)       List the Registrable Securities covered by such
Registration Statement with all securities exchange(s) and/or markets on which
the Common Stock is then listed and prepare and file any required filings with
the Nasdaq Stock Market or any other exchange or market where the shares of
Common Stock are traded.

          (viii)      Take all steps reasonably necessary to enable Holders to
avail themselves of the prospectus delivery mechanism set forth in Rule 153 (or
successor thereto) under the Act.

(c)     Notwithstanding the obligations under Section 2(b)(v) or any provision
of this Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholders for resales of Registrable Securities to be made pursuant to the
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholders, or (ii) in the good faith judgment
of the Company, it would adversely affect or require premature disclosure of the
filing of a Company-initiated registration of any class of its equity
securities, then the Company will have the right to suspend the use of the
Registration Statement for a period of not more than 90 consecutive calendar
days, but only if the Company reasonably concludes, after consultation with
outside legal counsel, that the failure to suspend the use of the Registration
Statement as such would create a risk of a material liability or violation under
applicable securities laws or regulations.

 4 

 



(d)     During the registration period, the Company will make available, upon
reasonable advance notice during normal business hours, for inspection by any
Holder whose Registrable Securities are being sold pursuant to a Registration
Statement, all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as
reasonably necessary to enable each such Holder to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Holder may reasonably request for purposes of performing
such due diligence.

(e)     Each Holder will hold in confidence, use only in connection with the
contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Holders are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Holder), (iv) the Records or
other information was developed independently by the Holder without breach of
this Agreement, (v) the information was known to the Holder before receipt of
such information from the Company, or (vi) the information was disclosed to the
Holder by a third party not under an obligation of confidentiality. However, a
Holder may make disclosure of such Records and other information to any
attorney, adviser, or other third party retained by it that needs to know the
information as determined in good faith by the Holder (the “Holder
Representative”), if the Holder advises the Holder Representative of the
confidentiality provisions of this Section 2(e), but the Holder will be liable
for any act or omission of any of its Holder Representatives relative to such
information as if the act or omission was that of the Holder. The Company is not
required to disclose any confidential information in the Records to any Holder
unless and until such Holder has entered into a confidentiality agreement (in
form and substance satisfactory to the Company) with the Company with respect
thereto, substantially to the effect of this Section 2(e). Unless legally
prohibited from so doing, each Holder will, upon learning that disclosure of
Records containing confidential information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein will be deemed to
limit the Holder’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.

(f)     The Company shall file a Registration Statement with respect to any
newly authorized and/or reserved Registrable Securities consisting of Conversion
Shares described in clause (i) of the definition of Registrable Securities
within ten (10) business days of any stockholders’ meeting authorizing same and
shall use its best efforts to cause such Registration Statement to become
effective within ninety (90) days of such stockholders’ meeting. If the Holders
become entitled, pursuant to an event described in clause (ii) and (iii) of the
definition of Registrable Securities, to receive any securities in respect of
Registrable Securities that were already included in a Registration Statement,
subsequent to the date such Registration Statement is declared effective, and
the Company is unable under the securities laws to add such securities to the
then effective Registration Statement, the Company shall promptly file, in
accordance with the procedures set forth herein, an additional Registration
Statement with respect to such newly Registrable Securities. The Company shall
use its best efforts to (i) cause any such additional Registration Statement,
when filed, to become effective within 30 days of that date that the need to
file the Registration Statement arose. All of the registration rights and
remedies under this Agreement shall apply to the registration of such newly
reserved shares and such new Registrable Securities.

 5 

 



3.           Expenses of Registration. All Registration Expenses in connection
with any registration, qualification or compliance with registration pursuant to
this Agreement shall be borne by the Company, and all Selling Expenses of a
Holder shall be borne by such Holder.

4.           Registration on Form S-3. The Company shall use its reasonable best
efforts to meet the “registrant eligibility” requirements for a secondary
offering set forth in the general instructions to Form S-3 or any comparable or
successor form or forms, or in the event that the Company is ineligible to use
such form, such form as the Company is eligible to use under the Securities Act,
provided that if such other form is used, the Company shall convert such other
form to a Form S-3 as soon as the Company becomes so eligible.

5.           Registration Period. In the case of the registration effected by
the Company pursuant to this Agreement, the Company shall keep such registration
effective until the later of (a) the date on which all the Holders have
completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Holders under Rule 144 (provided that the Company’s transfer agent has
accepted an instruction from the Company to such effect) or (b) the third (3rd)
anniversary of the Closing Date.

6.           Indemnification.

(a)       Company Indemnity. The Company will indemnify each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, within the meaning of Section 15 of the Securities Act and the
rules and regulations thereunder with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls, within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any final prospectus (as
amended or supplemented if the Company files any amendment or supplement thereto
with the SEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, or any violation by the Company of the Securities Act or
any state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, for any reasonable
legal fees of a single counsel and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on (i) any untrue statement or omission based
upon written information furnished to the Company by such Holder or underwriter
(if any) therefor and stated to be specifically for use therein, (ii) any
failure by any Holder to comply with prospectus delivery requirements or the
Securities Act or Exchange Act or any other law or legal requirement applicable
to them or any covenant or agreement contained in the Purchase Agreement or this
Agreement or (iii) an offer of sale of Conversion Shares occurring during a
period in which sales under the Registration Statement are suspended as
permitted by this Agreement. The indemnity agreement contained in this Section
6(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent will not be unreasonably withheld).

 6 

 



(b)       Holder Indemnity. Each Holder will, severally but not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, agents and partners, and any other
stockholder selling securities pursuant to the Registration Statement and any of
its directors, officers, agents, partners, and any person who controls such
stockholder within the meaning of the Securities Act or Exchange Act and each
underwriter, if any, of the Company’s securities covered by such a Registration
Statement, each person who controls the Company or such underwriter within the
meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, each other Holder (if any), and each of their officers, directors
and partners, and each person controlling such other Holder(s) against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on (i) any untrue statement (or alleged untrue statement) of a
material fact contained in any such final prospectus (as amended or supplemented
if the Company files any amendment or supplement thereto with the SEC),
Registration Statement filed pursuant to this Agreement or any post- effective
amendment thereof or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statement therein not misleading in light of the circumstances under which they
were made or (ii) failure by any Holder to comply with prospectus delivery
requirements or the Securities Act, Exchange Act or any other law or legal
requirement applicable to them or any covenant or agreement contained in the
Purchase Agreement or this Agreement, and will reimburse the Company and such
other Holder(s) and their directors, officers and partners, underwriters or
control persons for any reasonable legal fees or any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such final prospectus (as amended or supplemented if the
Company files any amendment or supplement thereto with the SEC), Registration
Statement filed pursuant to this Agreement or any post-effective amendment
thereof in reliance upon and in conformity with written information furnished to
the Company by such Holder and stated to be specifically for use therein, and
provided that the maximum amount for which such Holder shall be liable under
this indemnity shall not exceed the net proceeds received by the Holders from
the sale of the Registrable Securities pursuant to the registration statement in
question. The indemnity agreement contained in this Section 6(b) shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld).

 7 

 



(c)       Procedure. Each party entitled to indemnification under this Section 6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

7.           Contribution. If the indemnification provided for in Section 6
herein is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein (other than by reason of the
exceptions provided therein), then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities as between the Company on the one hand and any Holder(s) on the
other, in such proportion as is appropriate to reflect the relative fault of the
Company and of such Holder(s) in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and of any Holder(s) on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by such Holder(s).

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.

 8 

 



The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the amount equal to the net proceeds received
by such Holder from the sale of Registrable Securities pursuant to the
registration statement in question. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

8.           Survival. The indemnity and contribution agreements contained in
Sections 6 and 7 shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement or the Purchase Agreement, and (ii) the
consummation of the sale or successive resales of the Registrable Securities.

9.           Information by Holders. As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of each Holder, such Holder will furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended methods of disposition of the Registrable Securities held by it
as is reasonably required by the Company to effect the registration of the
Registrable Securities. At least ten business days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder whether or not such Holder has elected to have
any of its Registrable Securities included in the Registration Statement. If the
Company has not received the requested information from a Holder by the business
day prior to the anticipated filing date, then the Company may file the
Registration Statement without including Registrable Securities of that Holder.

10.           Further Assurances. Each Holder will cooperate with the Company,
as reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such Registration Statement.

11.           Suspension of Sales. Upon receipt of any notice from the Company
under Section 2(b)(v) or 2(c), each Holder will immediately discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until (i) it receives copies of a
supplemented or amended prospectus contemplated by Sections 2(b)(v) or (ii) the
Company advises the Holder that a suspension of sales under Section 2(c) has
terminated. If so directed by the Company, each Holder will deliver to the
Company (at the expense of the Company) or destroy all copies in the Holder’s
possession (other than a limited number of file copies) of the prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.

 9 

 



12.           Replacement Certificates. The certificate(s) representing the
Registrable Securities held by the Purchaser (or then Holder) may be exchanged
by the Purchaser (or such Holder) at any time and from time to time for
certificates with different denominations representing an equal aggregate number
of shares of Common Stock, as reasonably requested by such Purchaser (or such
Holder) upon surrendering the same. No service charge will be made for such
registration or transfer or exchange. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
the Note or certificates for the underlying shares of Common Stock of any of the
foregoing, and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, or upon surrender and cancellation of such
certificate if mutilated, the Company will make and deliver a new Note or
certificate of like tenor and dated as of such cancellation at no charge to the
holder.

13.           Transfer or Assignment. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The rights granted to the Purchaser by
the Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Note or Registrable Securities, and all other rights granted
to the Purchaser by the Company hereunder may be transferred or assigned to any
transferee or assignee of the Note or Registrable Securities; provided in each
case that (i) the Company is given written notice by the Purchaser at the time
of or within a reasonable time after such transfer or assignment, stating the
name and address of said transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or
assigned; and provided further that the transferee or assignee of such rights
agrees in writing to be bound by the registration provisions of this Agreement,
(ii) such transfer or assignment is not made under the Registration Statement or
Rule 144, (iii) such transfer is made according to the applicable requirements
of the Purchase Agreement, and (iv) the transferee has provided to the Company
an investor questionnaire (or equivalent document) evidencing that the
transferee is a “qualified institutional buyer” or an “accredited investor”
defined in Rule 501(a)(1),(2),(3), or (7) of Regulation D.

14.           Miscellaneous.

(a)     Remedies. The Company and the Purchaser acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

(b)     Jurisdiction. Each of the Company and the Purchaser (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court, the New York state courts and other courts of the United States sitting
in New York, New York for the purposes of any suit, action or proceeding arising
out of or relating to this Agreement and (ii) hereby waives, and agrees not to
assert in any such suit action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. The Company and the Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this paragraph shall affect or
limit any right to serve process in any other manner permitted by law.

 10 

 



(c)     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing by personal delivery, nationally recognized
overnight carrier or email, and shall be effective upon receipt of such notice.
The addresses for such communications shall be:

to the Company:

Ameri Holdings, Inc.
100 Canal Pointe Blvd., Suite 108
Princeton, New Jersey 08540
Telephone: (732) 243-9250
Fax: (732) 243-9254
Attention: Mr. Giri Devanur, President and Chief Executive Officer

If to the Purchaser:

[NAME]

[ADDRESS]

Telephone:

Email:



Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.

(d)     Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter. The representations and warranties and the agreements and
covenants of the Company and each Purchaser contained herein shall survive the
Closing.

(e)     Execution in Counterpart. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.

(f)     Signatures. Facsimile signatures shall be valid and binding on each
party submitting the same.

 11 

 



(g)     Entire Agreement: Amendment. This Agreement, together with the Purchase
Agreement, the Note, and the agreements and documents contemplated hereby and
thereby, contains the entire understanding and agreement of the parties, and may
not be amended, modified or terminated except by a written agreement signed by
the Company and the Holder of the Registrable Securities seeking registration of
such securities.

(h)     Governing Law. This Agreement and the validity and performance of the
terms hereof shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts executed and to be performed
entirely within such state, except to the extent that the law of the State of
Delaware regulates the Company’s issuance of securities.

(i)     Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.

(j)     Force Majeure. The Company shall not be deemed in breach of its
commitments under this Agreement and no payments by the Company as set forth in
Section 2 shall be required if the Company is unable to fulfill its obligations
hereunder in a timely fashion if the SEC or the Nasdaq Stock Market are closed
or operating on a limited basis as a result of the occurrence of a Force
Majeure. As used herein, “Force Majeure” means war or armed hostilities or other
national or international calamity, or one or more acts of terrorism, which are
having a material adverse effect on the financial markets in the United States.
Furthermore, any payments owed as a result of Section 2 shall not accrue during
any period during which the Company’s performance hereunder has been delayed or
the Company’s ability to fulfill its obligations hereunder has been impaired by
a Force Majeure.

(k)     Titles. The titles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

(l)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.

[Signature Page Follows]

 12 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

  COMPANY:       AMERI HOLDINGS, INC.

          By:      

Name: Giri Devanur

Title: President and Chief Executive Officer

          PURCHASER:                   [NAME]    

 



 13 

